Case 1-17-01005-ess                Doc 245-25             Filed 07/13/20                   Entered 07/13/20 14:41:38

                            PUBLIC LAW 95 -598-NO V. 6, 1978                                        92 STAT. 2549

      Public Law 95-598
      95th Congress
                                               An Act
                To establish      a unltorm Law on the Subject of Bankruptcies.                          Nov.6, 1978
                                                                                                          [H.R. 8200]
       Be it enacted by the Senate and HoWJe of Representatives of ths
      United States of .America in Oongress assembled,                 Title 11, USC.
                                                                                                        Bankruptcy.
           TITLE I-ENACTMENT OF TITLE 11 OF THE
                    UNITED STATES CODE
        SEc. 101. The law relating to bankruptcy is codified and enacted                                11 USC prec.10 1
      as title 11 of the United States Code, entitled "Bankruptcy", and may                             not.e.
      be cited as 11 U.S.C. § , as follows:

                                  TITLE 11-BANKRUPTCY
      CBAPUlt                                                                                    Sec.
      1. GENEB.A.L PROVISIONS__________________________________                                  101
      3. OASE Al>MINIST.BATION_____________________                       ___                    801
      15.0BEDIT088, THE DEBTOII,, AND THE ESTATE..-------------------------                      501
      7. LIQUIDATION     ------              ---      - ---      --         ------------         701
      9. AoJusrMENT      OJi' DEBTSOJr ..i. MUNICIPALITY__________________                       901
      11. REoRGA.NlZA.TJ;OB _____________                  --------------- -· ·-------          1101
      18. .A.oJUSTlfll:NT OF DEBTSOJ' AN INDIVIDUAL WITH REGllLAIIINCOME-- ---                  1801
      15. UNITED STilES TRUSTEES-----------------------------                                   1501

                 CHAPTER 1-GENERAL PROVISIONS
      Sec.
      101.   Dellnitlons.
      102.   Rules of C011Btruction.
      103.   Appll cablllty of chapters.
      104.   Adjustment ot dollar amounts.
      105.   Power of court.
      106.   Waiver of sovereign Immunity.
      107.   Public access to papers.
      108. Extension of time.
      109. Who may be a debtor.
      § 101. Definitions                                                                                11 USC 101.
           In this title-
                (I) "accountant" means accountant authoriz ed under applica-
             able law to practice public accounting, and includes professional
             accounting association, corporation, or partnership, if so author-
             ized;
                (2) "affiliate 1' means-
                     (A.) entity that directly or indirectly owns, controls, or
                  holds with power to vote, 20 percent or more of the outstand-
                  ing votinp; securities of the debtor, other tha n an entity that
                  holds sucn securities-
                           ( i) in a fiduciary or agency capacity without sole
                        discretionary power to vote such securities ; or
                           (ii) solely to secure a debt, i£ such entity has not in
                        fact exercised such power to vote;
                      (B) corporation 20 _Percent or more of whose outst anding
                  voting securities are directly or indirectly owned , controlled,
                  or held with power to vote, by the debtor, or by an entity
Case 1-17-01005-ess         Doc 245-25          Filed 07/13/20          Entered 07/13/20 14:41:38

     92 STAT. 2590                    PUBLIC LAW 95-598-NOV.             6, 1978

                       exempted less property in value of such land than that to which the
                       debtor is entitled under subsection (b) of this section.
                          (k) Property that the debtor exempts under this section is not liable
                       for payment of any administrative expense except-
                               ( 1) the aliquot share of the costs and expenses of avoiding a
                            transfer of property that the debtor exempts under subsection (g)
                            of this section, or of recovery of such property, that is attributable
                            to the value of the portion of such property exempted in relation
                            to the value of the property recovered; and
                                (2) any costs and expenses of avoiding a transfer under sub-
                             section (f) or (h? of thjs section, or of recovery of property under
                            subsection (i) (1 of thjs section, that the debtor has not paid.
                          (1) The debtor sha I file a list of property that the debtor claims as
                       exempt under subsection (b) of this section. If the debtor does not file
                       such a list , a dependent of the debtor may file such a list, or may claim
                       property as exempt from property of the estate on behalf of the debtor.
                       Unless a party in intere st objects, the property claimed as exempt on
                       such list is exempt.
                          (m) This section shall apply separately with respect to each debtor
                       in a joint case.
     11 use 523.       § 523. Exceptions to discharge
     p,OSt, PP·2638•      ( a) A discharge under section 727, 1141 , or 1328(b) of this title
     2650.             does not discharge an individual debtor from any debt-
                               (1) for a tax or a customs duty -
                                     ( A) of the kind and for the periods specified in section
                                  507(a) (2) or 507(a) (6) of this title, whether or not a claim
                                  for such tax was filed or allowed;
                                     (B) with respect to which a return , if required-
                                           (i) was not filed ; or
                                           (ii) was filed after the date on which such return was
                                        last due, under appli cable law or under anv extension,
                                        and after two years before the date of the filing of the
                                       petition; or
                                     ( C) with respect to which the debtor made a fraudulent
                                  return or willfully attempted in any manner to evade or
                                  defeat such tax ;
                               (2) for obtaining money , property , services, or an extension,
                            renewal , or re.finance of credit, by-
                                     (A) false pretenses, a false representation, or actual fraud,
                                  other than a statement respecting the debtor's or an insider's
                                  financial condition; or
                                     (B) use of a statement in writing -
                                           ( i) that is materially false;
                                           (ii) respecting the debtor's or an insider's financial
                                        condition;
                                           (iii) on which the creditor to whom the debtoris liable
                                        for obtaining such money, property, services, or credit
                                        reasonably relied ; and
                                           ( 1v) that the debtor caused to be made or published
                                        with intent to deceive ;
                                (3) neither listed nor scheduled under section 521 (1) of this
                            title, with the name, if known to the debtor, of the creditor to
                            whom such debt is owed, in time to permit-
                                     (A) if such debt is not of a kind specified in paragraph
                                   (2), ( 4) , or ( 6) of this subsection, timely filing of a proof of
                                  claim, unless such creditor had notice or actual knowledge of
                                  the case in time for such timely filing; or
Case 1-17-01005-ess         Doc 245-25        Filed 07/13/20        Entered 07/13/20 14:41:38

                      PUBLIC LAW 95-598-NOV . 6, 1978                          92 STAT. 2591

                     (B) if such debt is of a, kind specified in paragraph (2),
                  (4), or ( 6) of this subsection, timely filing of a proof of claim
                 and timely request for a determination of dischargeability of
                 such debt und er one of such paragraphs, unless such creditor
                 had notice or actual knowledge of the case in time for such
                 timely filing and reg'.uest;
              ( 4) for fraud or defalcation while acting in a fiduciary capacity,
           embezzlement , or larceny;
              (5) to a sJ.><>use,  former spouse, or child of the debtor, for ali-
           mony to, marntenance for, or support of such spouse or child, in
           connection with a separation agreement, divorce decree, or prop-
           erty settlement agreement, but not to the extent that-
                     (A) such debt is assigned to another entity, voluntarily,
                 by operation of law, or otherwise i or
                     (B) such debt includes a liability desi~ated ns alimony,
                 maintenance, or support, unless such liability is actually in
                 the nature of alimony, maintena.nce, or support;
              (6) £or willful and malicious injury by the debtor to another
           entity or to the property of another entity ;
              (7) to the extent such debt is for a fine, penalty, or forfeiture
            payable to and for the benefit of a governmental unit, and is not
           compensation for actual pecuniary loss, other than a tax penalty-
                     (.A.) refating to a tax of a kind not specified in paragraph
                  (1) ofthis subsection; or
                     (B) imposed with respect to a transactio n or event that
                  occurred before three years before the date of the filing of the
                  ~tition;
               (8) to a governmental unit, or a nonprofit institution of higher
           educat ion, for an educational loan, unless-
                     (A) such loan first became due before five yea1-s before
                  the date of the filing of the petition ; or
                     (B) excepting such debt from discharge under this para-
                  graph will impose an undue hardsrup on the debtor and the
                 debtor's dependents; or
              (9) that was or could have been listed or scheduled by the
            debtor in a prior ca.se concemjng the debtor under this title or
           under the Bankruptcy Act in which the debtor waive,d discharge, 11 useprec.1.
           or was denied a discharge under section 727(a)' (2), (3), (4), (5),
            (6), or (7) of this tit ,le, or under seetion 14c (1), (2) , (3), (4),
            (6) , or (7) of such Act.                                                11 USC 32.
         (b) Notwithstanding subsection (a) of this section, a debt that was
      excepted from discharge under subsection (a) (1), (a) (3), or (a) (8)
      of this section, under section 17a(l) , l'T!l-(3), or 17a(5) of the Bank-
      ruptcy Act, under section 43!lA of the Hil!h er Edncation Act of 1965 11 use35.
       (20 U.S.C. 1087-3), or under section 733(g) of the Publi c Health
      Services Act (42 U.S.C. 294f) in a prior case conceming the debtor
      under this title, or under the Bankrnptcy Act, is dischargeable in a
      case under this title unless, by the terms of subsectio n (a} of this
      section, such debt is not discha.rgeable in the case under this title.
         (c) Except as provided in subsection (a) (3) (B) of this section, the
      debtor sha ll be discharged from a debt specified in para.graph (2),
       (4), or (6) of subsection (a) of this section, unless, on request of the
      creditor to whom such debt is owed, and after notice and a hearing ,
      the court determines such debt to be excepted from discharge under
      p~ragraph (2), (4), or (6), as the case may be, of snbsection (a) of
      this section.
Case 1-17-01005-ess           Doc 245-25         Filed 07/13/20         Entered 07/13/20 14:41:38

     92 STAT. 2592                      PUBLIC LAW 95-598-NOV.           6, 1978

                           (d) If a creditor requests a determination of dischargeability of a
                        consumer debt under subsection (11)(2) of this section, and such debt
                        is discharged, the court shall grant jud~ment against snch creditor
                        and in favor of the debtor for the costs ot 1 and a reasonable attorney's
                         fee for, the proceeding to determine d1schar~eability, unless such
                        granting of judgment would be clearly inequitable.
     11   use 524.      § 524. Effect of discharge
                           (a) A discharge in a case under this title-
                                 ( 1) voids any judgment at any time obtained, to the extent
                             that such judgmen t is a determination of the personal liability
                              of th e debtor with respect to any debt discharged under section
      Post, pp. 2624,         127, 944, 1141, or 1328 of this title, whether or not discharge of
      2638, 2650.            such debt is waived;
                                  (2) operates as an injunction against the commencement or
                             continuation of an action, the employment of process, or any act,
                             to collect, recover or offset any such debt as a personal liability
                              of the debtor, or from property of the debtor, whether or not
                             discharge of such debt is waived; and
                                 (3) opera tes as an injm1ction against the commencement or
                             continua tion of an action, the employment of process, or any act,
                             to collect or recover from, or offset against, property of the debtor
                              of the kind specified in section 541(a) (2) of this title that is
                             acquired after the commencement of the case, on account of any
                             allowable community claim, except a community claim that is
     Post, p. 2650.          excepted from discharge under section 523 or 1328( c) ( 1) of this
                             title, or that would be so excepted, determined in accordance with
                             the provisions of sections 523( c) and 523( d) of this title, in a
                              case concerning the debtor's spouse commenced on the date of
                             the fi]ing of the petition in the case concerning the debtor, whether
                             or not discharge of the debt based on such community claim is
                             waived.
                           (b) Subsection (a) (3) ofthissectiondoesnotapplyif-
                                 (1) (A) the debtor's spouse is a debtor in a case under this title,
     11 USCprec. 1.          or a bankrupt or a debtor in a case under the Bankruptc y Act,
                             commenced ,vithin six years of the date of th e filing of the petition
                             in the case concerning the debtor ; and
                                 (B) the court does not grant the debtor's spouse a discharge
                             in such case concerning the debtor's spouse; or
                                 (2) (A) the court would not grant the debtor's spouse a dis-
                             charge in a case under chapter 7 of this title concerning such
                             spouse commenced on the date of the filing of the petition in the
                             case concerning the debtor; and
                                 (B) a determination that the court would not so grant such
                             discharge is made by the bankruptcy court within the time and in
                             the manner provided for a determination under section 721 of
                             this title of whether a debtor is granted a discharge.
                           (c) An agreement between a holder of a claim and the debtor, the
                        consideration for which, in whole or in part , is based on a debt that
                        is dischargeable in a case under this title is enforceable only to any
                        extent enforceable under applicable nonbankruptcy law, whether or
                        not discharge of such debt is waived, only if-
                                 (1) such agreement was made before the granting of the dis-
                             charge under section 127, 1141, or 1328 of this title;
                                 (2) the debtor ha s not rescinded such agreement within 30 days
                            after such agreement becomes enforceable;
